 

EXHIBIT 10.2

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

Original Issue Date: April 3, 2018   Principal Amount: $[6,050,000]

 

SENIOR SECURED

CONVERTIBLE PROMISSORY NOTE

DUE MAY 3, 2019

 

THIS SENIOR SECURED CONVERTIBLE PROMISSORY NOTE is one of a series of duly
authorized and validly issued Senior Secured Convertible Notes of Digital Ally,
Inc., a Nevada corporation, (the “Company”), having its principal place of
business at 9705 Loiret Blvd, Lenexa, KS 66219, designated as its Senior Secured
Convertible Promissory Note due May 3, 2019 (this “Note”, or the “Note” and
collectively with the other Notes of such series, the “Notes”). These Notes, and
all Transaction Documents, as defined in the Securities Purchase Agreement of
even date hereto, will become effective upon the satisfactory evidence, through
a federal wire reference number generated through the Fedwire funds transfer
system operated by the United States Federal Reserve Banks, repayment to the
holders of those certain senior secured debentures dated December 30, 2016 has
been successfully effected according to the instructions provided by holders of
those debentures.

 

FOR VALUE RECEIVED, the Company promises to pay to [_______] or its registered
assigns (the “Holder”), or shall have paid pursuant to the terms hereunder, the
principal sum of $[6,050,000] on May 3, 2019 (the “Maturity Date”) or such
earlier date as this Note is required or permitted to be repaid as provided
hereunder, and to pay interest to the Holder on the aggregate unconverted and
then outstanding principal amount of this Note in accordance with the provisions
hereof. This Note is subject to the following additional provisions:

 

Section 1. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Note, the following terms shall have the following
meanings:

 

1

 

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Alternate Consideration” shall have the meaning set forth in Section 5(e).

 

“Bankruptcy Event” means any of the following events: (a) the Company or any
Subsidiary (as such term is defined in Rule 1-02(w) of Regulation S-X) thereof
commences a case or other proceeding under any bankruptcy, reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction relating to the Company or any
Subsidiary thereof, (b) there is commenced against the Company or any Subsidiary
thereof any such case or proceeding that is not dismissed within sixty (60) days
after commencement, (c) the Company or any Subsidiary thereof is adjudicated
insolvent or bankrupt or any order of relief or other order approving any such
case or proceeding is entered, (d) the Company or any Subsidiary thereof suffers
any appointment of any custodian or the like for it or any substantial part of
its property that is not discharged or stayed within sixty (60) calendar days
after such appointment, (e) the Company or any Subsidiary thereof makes a
general assignment for the benefit of creditors, (f) the Company or any
Subsidiary thereof calls a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts or (g) the Company or any
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.

 

“Beneficial Ownership Limitation” shall have the meaning set forth in Section
4(d).

 

“Buy-In” shall have the meaning set forth in Section 4(b)(v).

 

“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of thirty-three
percent (33%) of the voting securities of the Company (other than by means of
conversion of the Notes and the Conversion Shares issued together with the
Notes); (b) the Company merges into or consolidates with any other Person, or
any Person merges into or consolidates with the Company and, after giving effect
to such transaction, the stockholders of the Company immediately prior to such
transaction own less than sixty-six percent (66%) of the aggregate voting power
of the Company or the successor entity of such transaction; (c) the Company
sells or transfers all or substantially all of its assets to another Person and
the stockholders of the Company immediately prior to such transaction own less
than sixty-six percent (66%) of the aggregate voting power of the acquiring
entity immediately after the transaction; (d) a replacement at one time or
within a one (1) year period of more than one-half (1/2) of the members of the
Board of Directors which is not approved by a majority of those individuals who
are members of the Board of Directors on the Original Issue Date (or by those
individuals who are serving as members of the Board of Directors on any date
whose nomination to the Board of Directors was approved by a majority of the
members of the Board of Directors who are members on the date hereof); or (e)
the execution by the Company of an agreement to which the Company is a party or
by which it is bound, providing for any of the events set forth in clauses (a)
through (d) above.

 

2

 

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Conversion” shall have the meaning ascribed to such term in Section 4.

 

“Conversion Date” shall have the meaning set forth in Section 4(a).

 

“Conversion Schedule” means the Conversion Schedule in the form of Schedule 1
attached hereto.

 

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Note in accordance with the terms hereof, including
without limitation, shares of Common Stock issued upon conversion, redemption,
or amortization of this Note, and shares of Common Stock issued and issuable in
lieu of the cash payment of interest on this Note in accordance with the terms
of this Note.

 

“Dilutive Issuance” shall have the meaning set forth in Section 5(b).

 

“Dilutive Issuance Notice” shall have the meaning set forth in Section 5(b).

 

“DTC” means the Depository Trust Company.

 

“DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer Program.

 

“DWAC Eligible” means that (a) the Common Stock is eligible at DTC for full
services pursuant to DTC’s Operational Arrangements, including without
limitation transfer through DTC’s DWAC system, (b) the Company has been approved
(without revocation) by the DTC’s underwriting department, (c) the Transfer
Agent is approved as an agent in the DTC/FAST Program, (d) the Conversion Shares
are otherwise eligible for delivery via DWAC, and (e) the Transfer Agent does
not have a policy prohibiting or limiting delivery of the Conversion Shares via
DWAC.

 

“Equity Conditions” means, during the period in question, (a) no Event of
Default shall have occurred, (b) the Company has timely filed (or obtained
extensions in respect thereof and filed within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act and the Company has met the current public information
requirements of Rule 144(c) under the Securities Act as of the end of the period
in question, (c) the average daily dollar volume of the Common Stock for the
previous fifteen (15) trading days must be greater than $100,000, (d) the
Company shares of common stock must be DWAC Eligible and not subject to a “DTC
chill,” (e) on any date that the Company desires to make a payment of interest
and/or principal in shares of Common Stock instead of cash, the Common Stock has
closed at or above $2.50 per share on the Trading Market with respect to the
Trading Day immediately prior to any date on which interest or principal is to
be paid, and (f) this Note is registered under the Securities Act or the
Conversion Shares are deemed “free trading” shares.

 

3

 

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose, by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose for services rendered to the
Company, (b) securities upon the exercise or exchange of or conversion of the
Notes issued hereunder and/or other securities exercisable or exchangeable for
or convertible into shares of Common Stock issued and outstanding on the date
hereof, and (c) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a Person (or to the
equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.

 

“Event of Default” shall have the meaning set forth in Section 6(a).

 

“Fixed Conversion Price” shall have the meaning set forth in Section 4(b).

 

“Fundamental Transaction” shall have the meaning set forth in Section 5(e).

 

“Late Fees” shall have the meaning set forth in Section 2(c).

 

“Mandatory Default Amount” means the payment of one hundred thirty-five percent
(135%) of the outstanding principal amount of this Note and accrued and unpaid
interest hereon, in addition to the payment of all other amounts, costs,
expenses and liquidated damages due in respect of this Note.

 

“New York Courts” shall have the meaning set forth in Section 7(d).

 

“Note Register” shall have the meaning set forth in Section 2(b).

 

“Notice of Conversion” shall have the meaning set forth in Section 4(a).

 

“Original Issue Date” means the date of the first issuance of this Note,
regardless of any transfers of any Note and regardless of the number of
instruments which may be issued to evidence such Note.

 

4

 

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Purchase Agreement” means that certain Securities Purchase Agreement, dated
April 3, 2018 (the “Purchase Agreement”), between the Company and the Holder.

 

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
this Note, including any Conversion Shares issuable upon conversion in full of
this Note (including Conversion Shares issuable as payment of interest on this
Note), ignoring any conversion limits set forth therein.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Share Delivery Date” shall have the meaning set forth in Section 4(c)(ii).

 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1 to
the Purchase Agreement and shall, where applicable, also include any direct or
indirect subsidiary of the Company formed or acquired after the date hereof.

 

“Successor Entity” shall have the meaning set forth in Section 5(e).

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American; the Nasdaq Capital Market; the Nasdaq Global Market; the Nasdaq Global
Select Market; the New York Stock Exchange; any level of the OTC Markets
operated by OTC Markets Group, Inc. or the OTC Bulletin Board (or any successors
to any of the foregoing).

 

“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.

 

“VWAP” means, for or as of any date, the dollar volume-weighted average price
for such security on the Trading Market (or, if the Trading Market is not the
principal trading market for such security, then on the principal securities
exchange or securities market on which such security is then traded) during the
period beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New
York time, as reported by Bloomberg through its “HP” function (set to weighted
average) or, if the foregoing does not apply, the dollar volume-weighted average
price of such security in the over-the-counter market on the electronic bulletin
board for such security during the period beginning at 9:30:01 a.m., New York
time, and ending at 4:00:00 p.m., New York time, as reported by Bloomberg, or,
if no dollar volume-weighted average price is reported for such security by
Bloomberg for such hours, the average of the highest closing bid price and the
lowest closing ask price of any of the market makers for such security as
reported in the “pink sheets” by OTC Markets Group Inc. (formerly Pink Sheets
LLC). If the VWAP cannot be calculated for such security on such date on any of
the foregoing bases, the VWAP of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination, recapitalization or other similar transaction during
such period.

 

5

 

 

Section 2. Interest.

 

a) Payment of Interest in Cash or Kind. The Company shall pay interest to the
Holder on the aggregate unconverted and then outstanding principal amount of
this Note at the rate of eight percent (8%) per annum, which twelve (12) months’
interest amount shall be guaranteed; provided, however, that in the event that a
cash prepayment or amortization is made pursuant to Sections 2(e), 2(f), or
2(g), then the Company shall only be required to pay an amount equal to the
annualized additional Interest due on the then outstanding principal balance of
the Note. All interest payments hereunder will be payable in cash, or subject to
the Equity Conditions, in cash or Common Stock in the Company’s discretion.
Accrued and unpaid interest shall be due and payable on each Conversion Date,
prepayment date, and on the Maturity Date, or as otherwise set forth herein.

 

b) Interest Calculations. Interest shall be calculated on the basis of a 360-day
year, consisting of twelve (12) thirty (30) calendar day periods, and shall
accrue daily commencing on the Original Issue Date until payment in full of the
outstanding principal, together with all accrued and unpaid interest, liquidated
damages and other amounts which may become due hereunder, has been made.
Interest hereunder will be paid to the Person in whose name this Note is
registered on the records of the Company regarding registration and transfers of
this Note (the “Note Register”).

 

c) Late Fee. All overdue accrued and unpaid interest to be paid hereunder shall
entail a late fee at an interest rate equal to the lesser of twelve and one-half
percent (12.5%) per annum or the maximum rate permitted by applicable law (the
“Late Fees”) which shall accrue daily from the date such interest is due
hereunder through and including the date of actual payment in full.

 

d) Intentionally Omitted.

 

e) Voluntary Prepayment. So long as no Event of Default (as defined in Section
6(a)) exists, at any time upon ten (10) days written notice to the Holder, but
subject to the Holder’s conversion rights set forth herein, the Company may
prepay any portion of the principal amount of this Note, any accrued and unpaid
interest (including, without limitation, guaranteed interest on any outstanding
principal), and any other amounts due under this Note. If the Company exercises
its right to prepay the Note, the Company shall make payment to the Holder of an
amount in cash equal to the sum of the then outstanding principal amount of this
Note and guaranteed interest as follows:

 

6

 

 

Month  Percentage Premium        4-8   110% 9-Maturity   115%

 

The Holder may continue to convert the Note from the date notice of the
prepayment is given until the date of prepayment.

 

f) Mandatory Prepayment. In the event that the Company (i) consummates any
public or private offering or other financing or capital-raising transaction of
any kind (each a “Subsequent Offering”), in which the Company receives, in one
or more contemporaneous transactions, gross proceeds of TEN MILLION DOLLARS
($10,000,000), (ii) received cash, in the aggregate, of at least TEN MILLION
DOLLARS ($10,000,000) from any Action (as defined in the Purchase Agreement), at
any time upon ten (10) days written notice to the Holder, but subject to the
Holder’s conversion rights set forth herein, the Company shall make payment to
the Holder of an amount in cash equal to the principal amount of this Note, any
accrued and unpaid interest (including, without limitation, guaranteed
interest), and any other amounts due under this Note as follows:

 

Months  Percentage Premium        4-8   110% 9-Maturity   115%

 

Notwithstanding the foregoing, if a Subsequent Offering is consummated prior to
the Maturity Date, the Company shall make payment to the Holder in the amounts
set forth in this Section 2(f). The Holder may continue to convert the Note
until the date of payment.

 

g) Amortization. The following provisions will govern the Amortization of the
Note:

 

(i) The Company hereby unconditionally promises to amortize the unpaid and
unconverted amount of the Note to the Holder on the first day of the month as
set forth below in the aggregate principal and interest payment amounts set
forth opposite such date (as adjusted from time to time based on any Conversions
effected by the Holder and prepayments made by the Company):

 

Date  Amount  Commencing with the fiscal month beginning on July 1, 2018 and
continuing for each fiscal month thereafter through and including November 1,
2018  $704,432.05  Commencing with the fiscal month beginning on December 1,
2018 and continuing for each fiscal month thereafter  $736,452.69  Maturity 
 The entire unpaid, unconverted principal amount of the Note 

 

7

 

 

(ii) Notwithstanding Section 2(g)(i), no amortization payment shall be due in
any Month in which the Holder has effected conversions that are equal to or
greater than the amount that would have been due pursuant to the schedule in
Section 2(g)(i).

 

(iii) To the extent not previously paid or converted, the remaining balance
shall be paid in full in cash by the Company on the Maturity Date.

 

h) Partial Redemption – Participation Rights. Notwithstanding Sections 2(e),
(f), and (g), the Company shall have the right to redeem, upon 24 hours’ notice,
without premium, penalty, or interest, up to 35% of the Notes to accommodate the
previously disclosed participation rights of certain investors pursuant to that
certain Securities Purchase Agreement dated August 21, 2017; provided, however,
that such partial redemption under this Section 2(h) occurs within five (5)
Trading Days after this Note’s issuance.

 

Section 3. Registration of Transfers and Exchanges.

 

a) Different Denominations. This Note is exchangeable for an equal aggregate
principal amount of Note of different authorized denominations, as requested by
the Holder surrendering the same. No service charge will be payable for such
registration of transfer or exchange.

 

b) Investment Representations. This Note has been issued subject to certain
investment representations of the original Holder and may be transferred or
exchanged only in compliance with applicable federal and state securities laws
and regulations.

 

c) Reliance on Note Register. Prior to due presentment for transfer to the
Company of this Note, the Company and any agent of the Company may treat the
Person in whose name this Note is duly registered on the Note Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.

 

8

 

 

Section 4. Conversion.

 

a) Voluntary Conversion. At any time after the Original Issue Date until this
Note is no longer outstanding, this Note shall be convertible, in whole or in
part, into shares of Common Stock at the option of the Holder, at any time and
from time to time (subject to the conversion limitations set forth in Section
4(d) hereof). The Holder shall effect conversions by delivering to the Company a
Notice of Conversion, the form of which is attached hereto as Annex A (each, a
“Notice of Conversion”), specifying therein the principal amount of this Note to
be converted and the date on which such conversion shall be effected (such date,
the “Conversion Date”). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
is deemed delivered hereunder. No ink-original Notice of Conversion shall be
required, nor shall any medallion guarantee (or other type of guarantee or
notarization) of any Notice of Conversion form be required. To effect
conversions hereunder, the Holder shall not be required to physically surrender
this Note to the Company unless the entire principal amount of this Note, plus
all accrued and unpaid interest thereon, has been so converted. Conversions
hereunder shall have the effect of lowering the outstanding principal amount of
this Note in an amount equal to the applicable conversion. The Holder and the
Company shall maintain a Conversion Schedule showing the principal amount(s)
converted and the date of such conversion(s). The Company may deliver an
objection to any Notice of Conversion within one (1) Business Day of delivery of
such Notice of Conversion. In the event of any dispute or discrepancy, the
records of the Holder shall be controlling and determinative in the absence of
manifest error. The Holder, and any assignee by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Note, the unpaid and unconverted
principal amount of this Note may be less than the amount stated on the face
hereof.

 

b) Conversion Price. The conversion price in effect on any Conversion Date shall
be equal to $2.50 (the “Fixed Conversion Price”). All such foregoing
determinations will be appropriately adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction that
proportionately decreases or increases the Common Stock during such measuring
period. Nothing herein shall limit a Holder’s right to pursue actual damages or
declare an Event of Default pursuant to Section 6 hereof and the Holder shall
have the right to pursue all remedies available to it hereunder, at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit the Holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law.

 

c) Mechanics of Conversion.

 

i. Conversion Shares Issuable Upon Conversion of Principal Amount. The number of
Conversion Shares issuable upon a conversion hereunder shall be determined by
the quotient obtained by dividing (x) the outstanding principal amount of this
Note to be converted and any accrued and unpaid interest, including guaranteed
interest, to be converted by (y) the Fixed Conversion Price.

 

9

 

 

ii. Delivery of Certificate Upon Conversion. Not later than two (2) Trading Days
after each Conversion Date (the “Share Delivery Date”), the Company shall
deliver, or cause to be delivered, to the Holder a certificate or certificates
representing the Conversion Shares which, on or after the date on which such
Conversion Shares are eligible to be sold under Rule 144 without the need for
current public information and the Company has received an opinion of counsel to
such effect, which such opinion must be acceptable to the Holder in its sole and
absolute discretion (which opinion the Company shall be responsible for
obtaining at its sole cost and expense) shall be free of restrictive legends and
trading restrictions, representing the number of Conversion Shares being
acquired upon the conversion of this Note. All certificate or certificates
required to be delivered by the Company under this Section 4(c) shall be
delivered electronically through the Depository Trust Company or another
established clearing corporation performing similar functions. If the Conversion
Date is prior to the date on which such Conversion Shares are eligible to be
sold under Rule 144 without the need for current public information, or there is
no registration statement in effect covering the Conversion Shares, the
Conversion Shares shall bear a restrictive legend in the following form, as
appropriate:

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE OR CONVERTIBLE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”

 

Notwithstanding the foregoing, commencing on such date that the Conversion
Shares are eligible for sale under Rule 144 subject to current public
information requirements, the Company, upon request and at the sole cost and
expense of the Company, shall obtain a legal opinion that is acceptable to the
Holder in its sole and absolute discretion, to allow for such sales under Rule
144.

 

10

 

 

iii. Failure to Deliver Certificates. If, in the case of any Notice of
Conversion, such certificate or certificates are not delivered to or as directed
by the applicable Holder by the Share Delivery Date, the Holder shall be
entitled to elect by written notice to the Company at any time on or before its
receipt of such certificate or certificates, to rescind such Conversion, in
which event the Company shall promptly return to the Holder any original Note
delivered to the Company and the Holder shall promptly return to the Company the
Common Stock certificates issued to such Holder pursuant to the rescinded
Conversion Notice.

 

iv. Obligation Absolute; Partial Liquidated Damages. The Company’s obligations
to issue and deliver the Conversion Shares upon conversion of this Note in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of such Conversion Shares;
provided, however, that such delivery shall not operate as a waiver by the
Company of any such action the Company may have against the Holder. In the event
the Holder of this Note shall elect to convert any or all of the outstanding
principal or interest amount hereof, the Company may not refuse conversion based
on any claim that the Holder or anyone associated or affiliated with the Holder
has been engaged in any violation of law, agreement or for any other reason,
unless an injunction from a court, on notice to Holder, restraining and or
enjoining conversion of all or part of this Note shall have been sought. If the
injunction is not granted, the Company shall promptly comply with all conversion
obligations herein. If the injunction is obtained, the Company must post a
surety bond for the benefit of the Holder in the amount of one hundred fifty
percent (150%) of the outstanding principal amount of this Note, which is
subject to the injunction, which bond shall remain in effect until the
completion of arbitration/litigation of the underlying dispute and the proceeds
of which shall be payable to the Holder to the extent it obtains judgment. In
the absence of seeking such injunction, the Company shall issue Conversion
Shares or, if applicable, cash, upon a properly noticed conversion. If the
Company fails for any reason to deliver to the Holder such certificate or
certificates pursuant to Section 4(c)(ii) by the Share Delivery Date, the
Company shall pay to the Holder, in cash, as liquidated damages and not as a
penalty, $1,000 per Trading Day for each Trading Day after such Share Delivery
Date until such certificates are delivered or Holder rescinds such conversion.
Nothing herein shall limit a Holder’s right to pursue actual damages or declare
an Event of Default pursuant to Section 6 hereof for the Company’s failure to
deliver Conversion Shares within the period specified herein and the Holder
shall have the right to pursue all remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit the Holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law.

 

11

 

 

v. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. In addition to any other rights available to the Holder, if the
Company fails for any reason to deliver to the Holder such certificate or
certificates by the Share Delivery Date pursuant to Section 4(c)(ii), and if
after such Share Delivery Date the Holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the Holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Conversion Shares which the Holder was entitled to
receive upon the conversion relating to such Share Delivery Date (a “Buy-In”),
then the Company shall (A) pay in cash to the Holder (in addition to any other
remedies available to or elected by the Holder) the amount, if any, by which (x)
the Holder’s total purchase price (including any brokerage commissions) for the
Common Stock so purchased exceeds (y) the product of (1) the aggregate number of
shares of Common Stock that the Holder was entitled to receive from the
conversion at issue multiplied by (2) the actual sale price at which the sell
order giving rise to such purchase obligation was executed (including any
brokerage commissions) and (B) at the option of the Holder, either reissue (if
surrendered) this Note in a principal amount equal to the principal amount of
the attempted conversion (in which case such conversion shall be deemed
rescinded) or deliver to the Holder the number of shares of Common Stock that
would have been issued if the Company had timely complied with its delivery
requirements under Section 4(c)(ii). For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted conversion of this Note with respect to which the actual sale price
of the Conversion Shares (including any brokerage commissions) giving rise to
such purchase obligation was a total of $10,000 under clause (A) of the
immediately preceding sentence, the Company shall be required to pay the Holder
$1,000. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In and, upon request of the
Company, evidence of the amount of such loss. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of this Note as
required pursuant to the terms hereof.

 

vi. Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock a number of shares of Common Stock at least
equal to one hundred percent (100%) of the Required Minimum (the “Reserve
Amount”) for the sole purpose of issuance upon conversion of this Note and
payment of interest on this Note, each as herein provided, free from preemptive
rights or any other actual contingent purchase rights of Persons other than the
Holder (and the other holders of the Notes). The Company covenants that all
shares of Common Stock that shall be so issuable shall, upon issue, be duly
authorized, validly issued, fully paid and nonassessable.

 

12

 

 

vii. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Note. As to any fraction of a
share which the Holder would otherwise be entitled to purchase upon such
conversion, the Company shall at its election, either pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Fixed Conversion Price or round up to the next whole share.

 

viii. Transfer Taxes and Expenses. The issuance of certificates for shares of
the Common Stock on conversion of this Note shall be made without charge to the
Holder hereof for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that, the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Note so converted and
the Company shall not be required to issue or deliver such certificates unless
or until the Person or Persons requesting the issuance thereof shall have paid
to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid. The Company shall pay
all Transfer Agent fees required for same-day processing of any Notice of
Conversion.

 

d) Holder’s Conversion Limitations. The Company shall not affect any conversion
of principal and/or interest of this Note, and a Holder shall not have the right
to convert any principal and/or interest of this Note, to the extent that after
giving effect to the conversion set forth on the applicable Notice of
Conversion, the Holder (together with the Holder’s Affiliates, and any Persons
acting as a group together with the Holder or any of the Holder’s Affiliates)
would beneficially own in excess of the Beneficial Ownership Limitation (as
defined below). For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its Affiliates shall include
the number of shares of Common Stock issuable upon conversion of this Note with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which are issuable upon (i) conversion of the
remaining, unconverted principal amount of this Note beneficially owned by the
Holder or any of its Affiliates and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
subject to a limitation on conversion or exercise analogous to the limitation
contained herein (including, without limitation, any other Notes) beneficially
owned by the Holder or any of its Affiliates. Except as set forth in the
preceding sentence, for purposes of this Section 4(d), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder. To the extent that the limitation
contained in this Section 4(d) applies, the determination of whether this Note
is convertible (in relation to other securities owned by the Holder together
with any Affiliates) and of which principal amount of this Note is convertible
shall be in the sole discretion of the Holder, and the submission of a Notice of
Conversion shall be deemed to be the Holder’s determination of whether this Note
may be converted (in relation to other securities owned by the Holder together
with any Affiliates) and which principal amount of this Note is convertible, in
each case subject to the Beneficial Ownership Limitation. To ensure compliance
with this restriction, the Holder will be deemed to represent to the Company
each time it delivers a Notice of Conversion that such Notice of Conversion has
not violated the restrictions set forth in this paragraph and the Company shall
have no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Section 4(d), in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as stated in the most
recent of the following: (i) the Company’s most recent periodic or annual report
filed with the Commission, as the case may be, (ii) a more recent public
announcement by the Company, or (iii) a more recent written notice by the
Company or the Company’s transfer agent setting forth the number of shares of
Common Stock outstanding. Upon the written or oral request of a Holder, the
Company shall within two Trading Days confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Note, by the Holder or its Affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder. The Holder, upon
not less than sixty-one (61) days’ prior notice to the Company, may increase or
decrease the Beneficial Ownership Limitation provisions of this Section 4(d),
provided that the Beneficial Ownership Limitation in no event exceeds 9.99% of
the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock upon conversion of this Note
held by the Holder and the Beneficial Ownership Limitation provisions of this
Section 4(d) shall continue to apply. Any such increase or decrease will not be
effective until the sixty-first (61st) day after such notice is delivered to the
Company. The Beneficial Ownership Limitation provisions of this paragraph shall
be construed and implemented in a manner otherwise than in strict conformity
with the terms of this Section 4(d) to correct this paragraph (or any portion
hereof) which may be defective or inconsistent with the intended Beneficial
Ownership Limitation contained herein or to make changes or supplements
necessary or desirable to properly give effect to such limitation. The
limitations contained in this paragraph shall apply to a successor holder of
this Note.

 

13

 

 

e) Intentionally Omitted.

 

f) Mandatory Conversion.

 

(i) General. If at any time (x) the VWAP of the Common Stock listed on the
Trading Market exceeds $4.50 (as adjusted for stock splits, stock dividends,
stock combinations, recapitalizations and similar events)(the “Mandatory
Conversion Minimum Price”) for twenty (20) consecutive Trading Days (each, a
“Mandatory Conversion Measuring Period”), and (y) no failure of the Equity
Conditions then exists, the Company shall have the right to require the Holder
to convert all, or any part, of the Conversion Amount of this Note (but in no
event less than the lesser of (I) two (2) times the daily average trading volume
for the prior (20) consecutive Trading Date, and (II) all of the Conversion
Amount then remaining under this Note), as designated in the Mandatory
Conversion Notice (as defined below) into fully paid, validly issued and
nonassessable shares of Common Stock in accordance with Section 4(c) hereof at
the Fixed Conversion Price as of the Mandatory Conversion Date (as defined
below) (a “Mandatory Conversion”). The Company may exercise its right to require
conversion under this Section 4(f) by delivering within two (2) Trading Days
following the end of such Mandatory Conversion Measuring Period a written notice
thereof by electronic mail or facsimile and overnight courier to the Holder and
the Transfer Agent (the “Mandatory Conversion Notice” and the date the Holder
received such notice by electronic mail or facsimile is referred to as the
“Mandatory Conversion Notice Date”). The Mandatory Conversion Notice shall be
irrevocable. The Mandatory Conversion Notice shall state (i) the Trading Day
selected for the Mandatory Conversion in accordance with this Section 4(f),
which Trading Day shall be no less than five (5) Trading Days and no more than
fifteen (15) Trading Days following the Mandatory Conversion Notice Date (the
“Mandatory Conversion Date”), (ii) the aggregate Conversion Amount, of the Note
subject to mandatory conversion from the Holder pursuant to this Section 4(f)
(the “Mandatory Conversion Amount”), (iii) the number of shares of Common Stock
to be issued to the Holder on the Mandatory Conversion Date and (iv) that there
has been no failure to meet the Equity Conditions of the Note. Notwithstanding
the foregoing, the Company may affect only one (1) Mandatory Conversion during
any thirty (30) Trading Day period. Notwithstanding anything herein to the
contrary, (i) if any trading price of the Common Stock listed on the Trading
Market fails to exceed the Mandatory Conversion Minimum Price for each Trading
Day commencing on the Mandatory Conversion Notice Date and ending and including
the Trading Day immediately prior to the applicable Mandatory Conversion Date (a
“Mandatory Conversion Price Failure”) or there has been a failure to meet the
Equity Conditions at any time prior to the Mandatory Conversion Date, (A) the
Company shall provide the Holder a subsequent notice to that effect and (B)
unless the Holder waives the applicable Equity Conditions failure and/or
Mandatory Conversion Price Failure, as applicable, the Mandatory Conversion
shall be cancelled and the applicable Mandatory Conversion Notice shall be null
and void and (ii) at any time prior to the date all of the shares of Common
Stock to be delivered to the Holder (or its designee) in such Mandatory
Conversion have been delivered in full in compliance with Section 4(c) above,
the Mandatory Conversion Amount may be converted, in whole or in part, by the
Holders into shares of Common Stock pursuant to Section 4; provided, however,
that in no instance may the Company effect a Mandatory Conversion that would
result in the Holder exceeding the limitations of Sections 4(d) or 4(e).
Notwithstanding the foregoing, any Conversion Amount subject to a Mandatory
Conversion may be converted by the Holder hereunder prior to the applicable
Mandatory Conversion Date and such aggregate Conversion Amount converted
hereunder on or after the Mandatory Conversion Notice Date and prior to such
Mandatory Conversion Date shall reduce the Mandatory Conversion Amount to be
converted on such Mandatory Conversion Date. For the avoidance of doubt, the
Company shall have no right to effect a Mandatory Conversion if any Event of
Default has occurred and continuing, but any Event of Default shall have no
effect upon the Holder’s right to convert this Note in its discretion.

 

14

 

 

Section 5. Certain Adjustments.

 

a) Stock Dividends and Stock Splits. If the Company, at any time while this Note
is outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions payable in shares of Common Stock on shares of Common Stock or any
Common Stock Equivalents (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company upon conversion of, or payment of
interest on, this Note), (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, (iii) combines (including by way of a reverse stock
split) outstanding shares of Common Stock into a smaller number of shares or
(iv) issues, in the event of a reclassification of shares of the Common Stock,
any shares of capital stock of the Company, then the Fixed Conversion Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding any treasury shares of the Company)
outstanding immediately before such event, and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event.
Any adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

b) Intentionally Omitted.

 

c) Intentionally Omitted.

 

d) Pro Rata Distributions. While this Note is outstanding, the Company shall not
declare or make any dividend or other distribution of its assets (or rights to
acquire its assets) to holders of shares of Common Stock, by way of return of
capital or otherwise (including, without limitation, any distribution of cash,
stock or other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”). In the event that the Note is repaid at
the time of such Distribution, the Holder shall not be entitled to participate
in such Distribution. If the Holder and the Company mutually agree, and the Note
is not repaid at the time of such Distribution, then the Holder shall be
entitled to participate in such Distribution to the same extent that the Holder
would have participated therein if the Holder had held the number of shares of
Common Stock acquirable upon complete exercise of this Note (without regard to
any limitations on exercise hereof, including without limitation, the Beneficial
Ownership Limitation) immediately before the date of which a record is taken for
such Distribution, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the
participation in such Distribution (provided, however, to the extent that the
Holder’s right to participate in any such Distribution would result in the
Holder exceeding the Beneficial Ownership Limitation, then the Holder shall not
be entitled to participate in such Distribution to such extent (or in the
beneficial ownership of any shares of Common Stock as a result of such
Distribution to such extent) and the portion of such Distribution shall be held
in abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation).

 

15

 

 

e) Fundamental Transaction. If, at any time while this Note is outstanding, (i)
the Company, directly or indirectly, in one or more related transactions effects
any merger or consolidation of the Company with or into another Person, (ii) the
Company, directly or indirectly, effects any sale, lease, license, assignment,
transfer, conveyance or other disposition of all or substantially all of its
assets in one or a series of related transactions, (iii) any, direct or
indirect, purchase offer, tender offer or exchange offer (whether by the Company
or another Person) is completed pursuant to which holders of Common Stock are
permitted to sell, tender or exchange their shares for other securities, cash or
property and has been accepted by the holders of fifty percent (50%) or more of
the outstanding Common Stock, (iv) the Company, directly or indirectly, in one
or more related transactions effects any reclassification, reorganization or
recapitalization of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property, (v) the Company, directly or indirectly, in one or
more related transactions consummates a stock or share purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than fifty percent (50%) of the outstanding
shares of Common Stock (not including any shares of Common Stock held by the
other Person or other Persons making or party to, or associated or affiliated
with the other Persons making or party to, such stock or share purchase
agreement or other business combination) (each a “Fundamental Transaction”),
then, upon any subsequent conversion of this Note, the Holder shall have the
right to receive, for each Conversion Share that would have been issuable upon
such conversion immediately prior to the occurrence of such Fundamental
Transaction (without regard to any limitation in Section 4(e) on the conversion
of this Note), the number of shares of Common Stock of the successor or
acquiring corporation or of the Company, if it is the surviving corporation, and
any additional consideration (the “Alternate Consideration”) receivable as a
result of such Fundamental Transaction by a holder of the number of shares of
Common Stock for which this Note is convertible immediately prior to such
Fundamental Transaction (without regard to any limitation in Section 4(d) on the
conversion of this Note). For purposes of any such conversion, the determination
of the Fixed Conversion Price shall be appropriately adjusted to apply to such
Alternate Consideration based on the amount of Alternate Consideration issuable
in respect of one (1) share of Common Stock in such Fundamental Transaction, and
the Company shall apportion the Fixed Conversion Price among the Alternate
Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration. If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Holder shall be given the same choice as to
the Alternate Consideration it receives upon any conversion of this Note
following such Fundamental Transaction. The Company shall cause any successor
entity in a Fundamental Transaction in which the Company is not the survivor
(the “Successor Entity”) to assume in writing all of the obligations of the
Company under this Note and any document ancillary hereto, in accordance with
the provisions of this Section 5(e) pursuant to written agreements in form and
substance reasonably satisfactory to the Holder and approved by the Holder
(without unreasonable delay) prior to such Fundamental Transaction and shall, at
the option of the holder of this Note, deliver to the Holder in exchange for
this Note a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to this Note which is convertible
for a corresponding number of shares of capital stock of such Successor Entity
(or its parent entity) equivalent to the shares of Common Stock acquirable and
receivable upon conversion of this Note (without regard to any limitations on
the conversion of this Note) prior to such Fundamental Transaction, and with a
conversion price which applies the conversion price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Common Stock pursuant to such Fundamental Transaction and the value of such
shares of capital stock, such number of shares of capital stock and such
conversion price being for the purpose of protecting the economic value of this
Note immediately prior to the consummation of such Fundamental Transaction), and
which is reasonably satisfactory in form and substance to the Holder. Upon the
occurrence of any such Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Note and the other Transaction
Documents referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Note and the other Transaction
Documents with the same effect as if such Successor Entity had been named as the
Company herein.

 

16

 

 

f) Calculations. All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 5, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding any treasury shares of the Company) issued and
outstanding.

 

g) Notice to the Holder.

 

i. Adjustment to Fixed Conversion Price. Whenever the Fixed Conversion Price is
adjusted pursuant to any provision of Section 5(a), the Company shall promptly
deliver to each Holder a notice setting forth the Fixed Conversion Price after
such adjustment and setting forth a brief statement of the facts requiring such
adjustment.

 

ii. Notice to Allow Conversion by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Note, and shall cause to be delivered to the Holder at its last address as it
shall appear upon the Note Register, at least twenty (20) calendar days prior to
the applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. To the extent that any notice provided hereunder constitutes, or
contains, material, non-public information regarding the Company or any of the
Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K. The Holder shall remain
entitled to convert this Note during the 20-day period commencing on the date of
such notice through the effective date of the event triggering such notice
except as may otherwise be expressly set forth herein.

 

17

 

 

h) Variable Rate Transaction. So long as this Note remains outstanding, the
Company shall not directly or indirectly (i)(A) consummate any exchange of any
Indebtedness and/or securities of the Company for any other securities and/or
Indebtedness of the Company, (B) cooperate with any person to effect any
exchange of securities and/or Indebtedness of the Company in connection with a
proposed sale of such securities from an existing holder of such securities to a
third party), and/or (C) reduce and/or otherwise change the exercise price,
conversion price and/or exchange price of any Common Stock Equivalent of the
Company and/or amend any non-convertible Indebtedness of the Company to make it
convertible into securities of the Company, (ii) issue or sell any of its
securities either (A) at a conversion, exercise or exchange rate or price that
is based upon and/or varies with the trading prices of, or quotations for,
Common Stock, and/or (B) with a conversion, exercise or exchange rate and/or
price that is subject to being reset on one or more occasions either (1) at some
future date after the initial issuance of such securities or (2) upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock, and/or (iii)
enter into any agreement (including, without limitation, an “equity line of
credit” or an “at-the-market offering”) whereby the Company may sell securities
at a future determined price. Any transaction contemplated in this Section 5(h),
shall be referred to as a “Variable Rate Transaction”. The Holder shall be
entitled to obtain injunctive relief against the Company to preclude any
Variable Rate Transaction (without the need for the posting of any bond or
similar item, which the Company hereby expressly and irrevocably waives the
requirement for), which remedy shall be in addition to any right of the Holder
to collect damages. A “Variable Rate Transaction” shall also include mean,
collectively, an “Equity Line of Credit” or similar agreement, or a Variable
Priced Equity Linked Instrument. For purposes hereof, “Equity Line of Credit”
means any transaction involving a written agreement between the Company and an
investor or underwriter whereby the Company has the right to “put” its
securities to the investor or underwriter over an agreed period of time and at
future determined price or price formula (other than customary “preemptive” or
“participation” rights or “weighted average” or “full-ratchet” anti-dilution
provisions or in connection with fixed-price rights offerings and similar
transactions that are not Variable Priced Equity Linked Instruments), and
“Variable Priced Equity Linked Instruments” means: (A) any debt or equity
securities which are convertible into, exercisable or exchangeable for, or carry
the right to receive additional shares of Common Stock either (1) at any
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for Common Stock at any time
after the initial issuance of such debt or equity security, or (2) with a
conversion, exercise or exchange price that is subject to being reset on more
than one occasion at some future date at any time after the initial issuance of
such debt or equity security due to a change in the market price of the
Company’s Common Stock since date of initial issuance (other than customary
“preemptive” or “participation” rights or “weighted average” or “full-ratchet”
anti-dilution provisions or in connection with fixed-price rights offerings and
similar transactions), and (B) any amortizing convertible security which
amortizes prior to its maturity date, where the Company is required or has the
option to (or any investor in such transaction has the option to require the
Company to) make such amortization payments in shares of Common Stock which are
valued at a price that is based upon and/or varies with the trading prices of or
quotations for Common Stock at any time after the initial issuance of such debt
or equity security (whether or not such payments in stock are subject to certain
equity conditions).

 

18

 

 

i) Lower Priced Transaction. So long as this Note remains outstanding, the
Company shall not enter into any financing transaction pursuant to which the
Company sells its securities at a price lower than the Fixed Conversion Price
(subject to adjustment in accordance with Section 5(a) above) without the
written consent of the Holder.

 

Section 6. Events of Default.

 

a) “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 

i. any default in the payment of (A) the principal amount of this Note or (B)
interest, liquidated damages and other amounts owing to a Holder on this Note,
as and when the same shall become due and payable (whether on a Conversion Date
or the Maturity Date or by acceleration or otherwise) which default, solely in
the case of an interest payment or other default under clause (B) above, is not
cured within three (3) Trading Days;

 

ii. the Company shall fail to observe or perform any other covenant, provision,
or agreement contained in this Note (and other than a breach by the Company of
its obligations to deliver shares of Common Stock to the Holder upon conversion,
which breaches are addressed in clauses (x) and (xvii) below, respectively)
which failure is not cured, if possible to cure, within the earlier to occur of
(A) five (5) Trading Days after notice of such failure sent by the Holder or by
any other Holder to the Company and (B) ten (10) Trading Days after the Company
has become or should have become aware of such failure;

 

iii. a material default or material event of default (subject to any grace or
cure period provided in the applicable agreement, document or instrument) shall
occur under (A) any of the Transaction Documents or (B) any other agreement,
contract, lease, document or instrument to which the Company or any Subsidiary
is obligated (and not covered by clause (vi) below);

 

iv. any representation or warranty made in this Note, any other Transaction
Documents, any written statement pursuant hereto or thereto, any other
agreement, contract, lease, document or instrument to which the Company or any
Subsidiary is obligated (including those covered by clause (vi) below), or any
other report, financial statement or certificate made or delivered to the Holder
or any other Holder shall be untrue or incorrect in any material respect as of
the date when made or deemed made;

 

v. the Company or any Subsidiary (as such term is defined in Rule 1-02(w) of
Regulation S-X) shall be subject to a Bankruptcy Event;

 

vi. the Company or any Subsidiary shall default on any of its obligations under
any mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced, any indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement that (a) involves an
obligation greater than One Hundred Fifty Thousand Dollars ($150,000) whether
such indebtedness now exists or shall hereafter be created, and (b) results in
such indebtedness becoming or being declared due and payable prior to the date
on which it would otherwise become due and payable;

 

vii. the Common Stock shall not be eligible for listing or quotation for trading
on a Trading Market and shall not be eligible to resume listing or quotation for
trading thereon within five (5) Trading Days or the transfer of shares of Common
Stock through the Depository Trust Company System is no longer available or
“chilled”;

 

19

 

 

viii. the Company shall be a party to any Change of Control Transaction or
Fundamental Transaction (A) without first giving the Holder ten (10) calendar
days’ prior written notice of the closing of such Change of Control Transaction
or Fundamental Transaction and (B) prior to or simultaneous with the closing of
such Change of Control Transaction or Fundamental Transaction, the Holder is not
repaid in accordance with Section 2(e) herein;

 

ix. the Company does not meet the current public information requirements under
Rule 144, which failure is not cured, if possible to cure, within two (2)
Trading Days after the expiration of the applicable grace period permitted under
Rule 12b-25 of the Exchange Act, further provided that the Company files a Form
12b-25 for the relevant report required to meet the current public information
requirements under Rule 144;

 

x. the Company shall fail for any reason to deliver certificates to a Holder
prior to the third (3rd) Trading Day after a Conversion Date pursuant to Section
4(c), or the Company shall provide at any time notice to the Holder, including
by way of public announcement, of the Company’s intention to not honor requests
for conversions of this Note in accordance with the terms hereof;

 

xi. the Company fails to file with the Commission any required reports under
Section 13 or 15(d) of the Exchange Act such that it is not in compliance with
Rule 144(c)(1) (or Rule 144(i)(2), if applicable), which failure is not cured,
if possible to cure, within two (2) Trading Days after the expiration of the
applicable grace period permitted under Rule 12b-25 of the Exchange Act, further
provided that the Maker files a Form 12b-25 for such report;

 

xii. the Company or any Subsidiary shall: (i) apply for or consent to the
appointment of a receiver, trustee, custodian or liquidator of it or any of its
properties; (ii) admit in writing its inability to pay its debts as they mature;
(iii) make a general assignment for the benefit of creditors; (iv) be
adjudicated a bankrupt or insolvent or be the subject of an order for relief
under Title 11 of the United States Code or any bankruptcy, reorganization,
insolvency, readjustment of debt, dissolution or liquidation law or statute of
any other jurisdiction or foreign country; or (v) file a voluntary petition in
bankruptcy, or a petition or an answer seeking reorganization or an arrangement
with creditors or to take advantage or any bankruptcy, reorganization,
insolvency, readjustment of debt, dissolution or liquidation law or statute, or
an answer admitting the material allegations of a petition filed against it in
any proceeding under any such law, or (vi) take or permit to be taken any action
in furtherance of or for the purpose of effecting any of the foregoing;

 

20

 

 

xiii. if any order, judgment or decree shall be entered, without the
application, approval or consent of the Company or any Subsidiary, by any court
of competent jurisdiction, approving a petition seeking liquidation or
reorganization of the Company or any Subsidiary, or appointing a receiver,
trustee, custodian or liquidator of the Company or any Subsidiary, or of all or
any substantial part of its assets, and such order, judgment or decree shall
continue unstayed and in effect for any period of sixty (60) days;

 

xiv. the occurrence of any levy upon or seizure or attachment of, or any
uninsured loss of or damage to, any property of the Company or any Subsidiary
having an aggregate fair value or repair cost (as the case may be) in excess of
Two Hundred Fifty Thousand Dollars ($250,000) individually or in the aggregate,
and any such levy, seizure or attachment shall not be set aside, bonded or
discharged within thirty (30) days after the date thereof;

 

xv. the Company shall fail to maintain the Reserve Amount;

 

xvi. any monetary judgment, writ or similar final process shall be entered or
filed against the Company, any subsidiary or any of their respective property or
other assets for more than Two Hundred Fifty Thousand Dollars ($250,000), and
such judgment, writ or similar final process shall remain unvacated, unbonded or
unstayed for a period of forty-five (45) calendar days;

 

xvii. the Company shall fail to comply with the “use of proceeds” of this Note
as set forth in Section 7(m);

 

xviii. the Company shall fail to observe or perform any other covenant,
provision, or agreement contained in any other agreement, contract, lease,
document or instrument to which the Company or any Subsidiary is obligated
(including those covered by clause (vi) above);

 

b) Remedies Upon Event of Default. Subject to the Beneficial Ownership
Limitation as set forth in Section 4(d), if any Event of Default occurs, then
the outstanding principal amount of this Note, plus accrued but unpaid interest,
liquidated damages and other amounts owing in respect thereof through the date
of acceleration, shall become, at the Holder’s election, immediately due and
payable at the Holder’s option, in cash or in shares of Common Stock at the
greater of (i) the Mandatory Default Amount, and (ii) (a) the outstanding
principal amount of this Note and accrued and unpaid interest hereon, in
addition to the payment of all other amounts, costs, expenses and liquidated
damages due in respect of this Note, divided by the Fixed Conversion Price,
multiplied by (b) the highest closing price for the Common Stock on the Trading
Market (as defined in the Purchase Agreement) during the period beginning on the
date of first occurrence of the Event of Default and ending one day prior to the
mandatory prepayment date as set forth in Section 2(f) herein. After the
occurrence of any Event of Default that results in the eventual acceleration of
this Note, the interest rate on this Note shall accrue at an additional interest
rate equal to the lesser of two percent (1%) per month (twelve and one-half
percent (12.5%) per annum) or the maximum rate permitted under applicable law.
Upon the payment in full of the Mandatory Default Amount in cash or in shares of
Common Stock, the Holder shall promptly surrender this Note to or as directed by
the Company. In connection with such acceleration described herein, the Holder
need not provide, and the Company hereby waives, any presentment, demand,
protest or other notice of any kind (other than the Holder’s election to declare
such acceleration), and the Holder may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law. Such acceleration may be
rescinded and annulled by Holder at any time prior to payment hereunder and the
Holder shall have all rights as a holder of the Note until such time, if any, as
the Holder receives full payment pursuant to this Section 6(b). No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.

 

21

 

 

Section 7. Miscellaneous.

 

a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by email or facsimile,
or sent by a nationally recognized overnight courier service, addressed to the
Company at 9705 Loiret Blvd, Lenexa, KS 66219, or such other address, facsimile
number, or email address as the Company may specify for such purposes by notice
to the Holder delivered in accordance with this Section 7(a). Any and all
notices or other communications or deliveries to be provided by the Company
hereunder shall be in writing and delivered personally, by email or facsimile,
or sent by a nationally recognized overnight courier service addressed to each
Holder at the email address, facsimile number, or address of the Holder
appearing on the books of the Company, or if no such email address, facsimile
number, or address appears on the books of the Company, at the principal place
of business of such Holder. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 12:00
p.m. (New York City time) on any date, (ii) the next Trading Day after the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number set forth on the signature pages attached hereto on a day
that is not a Trading Day or later than 12:00 p.m. (New York City time) on any
Trading Day, (iii) the second Trading Day following the date of mailing, if sent
by U.S. nationally recognized overnight courier service or (iv) upon actual
receipt by the party to whom such notice is required to be given.

 

b) Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, liquidated damages and accrued
interest, as applicable, on this Note at the time, place, and rate, and in the
coin or currency, herein prescribed. This Note is a direct debt obligation of
the Company. This Note ranks pari passu with all other Notes now or hereafter
issued under the terms set forth herein.

 

c) Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed, but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, reasonably satisfactory to the Company.

 

22

 

 

d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflict of laws thereof. Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by applicable law. Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.
If any party shall commence an action or proceeding to enforce any provisions of
this Note, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

 

e) Waiver. Any waiver by the Company or the Holder of a breach of any provision
of this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
The failure of the Company or the Holder to insist upon strict adherence to any
term of this Note on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note on any other occasion. Any waiver by
the Company or the Holder must be in writing.

 

f) Amending the Terms of this Note. The prior written consent of 50.1% in
interest of the Holders, which shall be calculated based on the principal amount
of all Notes outstanding at the time of such consent, shall be required for any
change or amendment to the Notes.

 

23

 

 

g) Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this Note, and the Company (to the
extent it may lawfully do so) hereby expressly waives all benefits or advantage
of any such law, and covenants that it will not, by resort to any such law,
hinder, delay or impede the execution of any power herein granted to the Holder,
but will suffer and permit the execution of every such as though no such law has
been enacted.

 

h) Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any such
breach or any such threatened breach, without the necessity of showing economic
loss and without any bond or other security being required. The Company shall
provide all information and documentation to the Holder that is requested by the
Holder to enable the Holder to confirm the Company’s compliance with the terms
and conditions of this Note.

 

i) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

 

j) Payment of Collection, Enforcement and Other Costs. If (i) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(ii) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the reasonable and documented
out-of-pocket costs incurred by the Holder for such collection, enforcement or
action or in connection with such bankruptcy, reorganization, receivership or
other proceeding, including, but not limited to, attorneys’ fees and
disbursements.

 

24

 

 

k) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.

 

l) Security Interest. The obligations of the Company under this Note shall be
secured by that certain Security Agreement and Intellectual Property Security
Agreement, each of which is dated April 3, 2018, as amended and assigned, by and
among the Company and the Holder.

 

m) Use of Proceeds. The gross proceeds of the funding to the Company related to
this Note shall be used to repay any and all debt owed by the Company as
follows:

 

  Debt Repayment   Expenses of Offering   Working Capital/General Corporate

 

n) Securities Laws Disclosure; Publicity. The Company shall (a) by 9:00 a.m.
(New York City time) on the Trading Day immediately following the date hereof,
issue a press release disclosing the material terms of the transactions
contemplated hereby, and (b) file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the Commission within the time
required by the Exchange Act. From and after the issuance of such press release,
the Company represents to the Holder that it shall have publicly disclosed all
material, non-public information delivered to any of the Holder by the Company
or any of its Subsidiaries, or any of their respective officers, directors,
employees or agents in connection with the transactions contemplated by the
Transaction Documents. In addition, effective upon the issuance of such press
release, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
agents, employees or Affiliates on the one hand, and the Holder or any of its
Affiliates on the other hand, shall terminate. Notwithstanding the foregoing,
the Company shall not publicly disclose the name of the Holder, or include the
name of the Holder in any filing with the Commission or any regulatory agency or
Trading Market, without the prior written consent of the Holder, except (a) as
required by federal securities law in connection with the filing of final
Transaction Documents with the Commission and (b) to the extent such disclosure
is required by law or Trading Market regulations, in which case the Company
shall provide the Holder with prior notice of such disclosure permitted under
this clause (b).

 

o) Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, which
shall be disclosed pursuant to Section 7(n), the Company covenants and agrees
that neither it, nor any other Person acting on its behalf has provided nor will
provide the Holder or its agents or counsel with any information that
constitutes, or the Company reasonably believes constitutes, material non-public
information, unless prior thereto the Holder shall have consented to the receipt
of such information and agreed with the Company to keep such information
confidential. The Company understands and confirms that the Holder shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company. To the extent that the Company delivers any material, non-public
information to the Holder without the Holder’s consent, the Company hereby
covenants and agrees that the Holder shall not have any duty of confidentiality
to the Company, any of its Subsidiaries, or any of their respective officers,
directors, agents, employees or Affiliates, or a duty to the Company, any of its
Subsidiaries or any of their respective officers, directors, agents, employees
or Affiliates not to trade on the basis of, such material, non-public
information, provided that the Holder shall remain subject to applicable law. To
the extent that any notice provided pursuant to any Transaction Document
constitutes, or contains, material, non-public information regarding the Company
or any Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K. The Company understands and
confirms that the Holder shall be relying on the foregoing covenant in effecting
transactions in securities of the Company.

 

(Signature Pages Follow)

 

25

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

 

 

DIGITAL ALLY, INC.

      By:



  Name: Stanton Ross   Title: CEO, President, and Chairman     Facsimile No. for
delivery of Notices: 913-213-5762

 

26

 

 

ANNEX A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the Senior Secured
Convertible Promissory Note, due May 3, 2019 of Digital Ally, Inc., a Nevada
corporation (the “Company”), into shares of common stock (the “Common Stock”),
of the Company according to the conditions hereof, as of the date written below.
If shares of Common Stock are to be issued in the name of a person other than
the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith. No fee will be
charged to the holder for any conversion, except for such transfer taxes, if
any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this Note, as determined in accordance
with Section 13(d) of the Exchange Act.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

Conversion calculations:   Date to Effect Conversion:       Principal Amount of
Note to be Converted:       Payment of Interest in Common Stock __ yes __ no  
If yes, $_____ of Interest Accrued on Account of Conversion at Issue.      
Number of shares of Common Stock to be issued:       Signature:       Name:    
  Delivery Instructions:

 

27

 

 

Schedule 1

 

CONVERSION SCHEDULE

 

This Senior Secured Convertible Promissory Note, due on May 3, 2019, in the
original principal amount of $6,050,000 is issued by Digital Ally, Inc., a
Nevada corporation. This Conversion Schedule reflects conversions made under
Section 4 of the above referenced Note.

 

Dated:

 

Date of Conversion
(or for first entry, Original
Issue Date)   Amount of Conversion   Aggregate Principal
Amount Remaining
Subsequent to Conversion
(or original Principal Amount)   Company Attest                                
                                                                               
             

 

28

 

